454 F.2d 739
Clarence TATE, Jr., Petitioner-Appellant,v.Olin G. BLACKWELL, Respondent-Appellee.
No. 71-3037.
United States Court of Appeals,Fifth Circuit.
Jan. 26, 1972.

Appeal from the United States District Court for the Northern District of Georgia.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966